NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1



            United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted December 8, 2011*
                                  Decided December 9, 2011

                                           Before

                                JOEL M. FLAUM, Circuit Judge

                                MICHAEL S. KANNE, Circuit Judge

                                DIANE S. SYKES, Circuit Judge

No. 11‐1451

SCOTT R. BLEVINS,                                   Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Northern District of Indiana, 
                                                    South Bend Division. 
       v.
                                                    No. 3:10‐CV‐91‐CAN
MICHAEL J. ASTRUE,
Commissioner of Social Security                     Christopher A. Nuechterlein,
    Defendant‐Appellee.                             Magistrate Judge.



                                         O R D E R

       Six years after the Social Security Administration found Scott Blevins disabled
because of mental impairments, an administrative law judge determined that Blevins’
condition had improved to the point that he was no longer disabled, and withdrew
benefits. We affirm the district court’s judgment upholding the ALJ’s determination that
Blevins was no longer disabled.


       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐1451                                                                                Page 2

        In 2002 Blevins was diagnosed by consultative examining psychologist Dr. Daniel
Hauschild with major depressive disorder, learning disorder, attention deficit disorder,
post‐traumatic stress disorder, and several other mental disorders. Dr. Hauschild also
determined that Blevins had a “Global Assessment of Functioning” score of 43.
AM. PSYCHIATRIC ASS’N, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS  34
(4th ed. 2000). A GAF score reports the clinician’s assessment of the patient’s overall level of
functioning, and a range of 41–50 reflects serious symptoms or a “serious impairment in
social, occupational, or school functioning.” Id.; see also Craft v. Astrue, 539 F.3d 668, 676 n.7
(7th Cir. 2008). Relying primarily on Dr. Hauschild’s report, Dr. Richard Zaloudek, a state
agency reviewing psychiatrist, assessed Blevins as having various restrictions in his residual
functional capacity due to his mental impairments. Dr. Zaloudek also opined that Blevins
could not sustain simple repetitive tasks in a competitive work setting. Based upon the
restrictions assessed by Dr. Zaloudek, the SSA determined that Blevins was disabled as of
December 2001 and awarded benefits.

        Under a “continuing disability review” process that periodically evaluates whether a
claimant’s impairments still qualify the claimant for benefits, see 20 C.F.R. § 404.1589;
Johnson v. Apfel, 191 F.3d 770, 773 (7th Cir. 1999); Delph v. Astrue, 538 F.3d 940, 945–46 (8th
Cir. 2008), the SSA reevaluated Blevins’ impairments in 2007 and found him no longer
disabled. Blevins sought further review, and an ALJ concluded after a hearing that Blevins
was no longer disabled. In reaching this conclusion, the ALJ carried out the sequential eight‐
step evaluation used in the continuing disability review process. See 20 C.F.R. § 404.1594(f);
Dixon v. Barhnart, 324 F.3d 997, 1000–1001 (8th Cir. 2003). The ALJ found that Blevins was
not engaged in substantial gainful activity (step one); that he had medically determinable
impairments, including attention deficit disorder, learning disorder, personality disorder,
and depression, but that these impairments did not meet or equal the severity of an
impairment listed in appendix 1 of 20 C.F.R. § 404, subpt. P (step two); that Blevins had
experienced “medical improvement” since he was found disabled in 2002 (step three); that
his medical improvement related to his “ability to do work” because his residual functional
capacity had improved since 2002 (step four); that his impairments were severe (step six);1
that Blevins’ residual functional capacity permitted him to perform some of his past
relevant work, based upon the testimony of a vocational expert at the hearing (step seven);
and, alternatively, that Blevins could perform other work existing in the national economy
(step eight). The Appeals Council denied Blevins’ request for review, which left the ALJ’s
ruling as the final decision of the Commissioner of Social Security.




       1
        Step five, which the ALJ skipped, was not relevant because the ALJ found that
Blevins had experienced medical improvement. See 20 C.F.R. § 404.1594(f)(5).
No. 11‐1451                                                                               Page 3

       Blevins sought judicial review, see 42 U.S.C. § 405(g), and a magistrate judge,
presiding with the consent of the parties, upheld the ALJ’s decision. The magistrate judge
construed Blevins’ brief as challenging numerous aspects of the ALJ’s decision but
concluded that the ALJ’s final decision was supported by substantial evidence. 

        We can discern only three arguments in Blevins’ brief on appeal that are developed
sufficiently to challenge the district court’s conclusions. See FED. R. APP. P. 28(a)(9). First
Blevins asserts that the ALJ erroneously found at step three that his mental impairments
had improved because, in his view, his impairments are permanent and unchangeable. We
agree with the district court, however, that this finding is supported by substantial
evidence. Medical improvement is defined by the Social Security regulations as “any
decrease in the medical severity of [the claimant’s] impairment(s)” since the most recent
decision finding the claimant to be disabled, and the decrease must be based on
improvement in the symptoms, signs, or laboratory findings associated with the
impairments. 20 C.F.R. § 404.1594(b)(1); see Jones v. Shalala, 10 F.3d 522, 524 (7th Cir. 1993);
Delph, 538 F.3d at 947. Here, as the ALJ noted, consultative examining psychologist Frank
Choate in 2007 had measured Blevins’ GAF score at 51—higher than the score of 43 that Dr.
Hauschild had measured five years earlier and within the range of only “moderate”
symptoms or difficulty in functioning. AM. PSYCHIATRIC ASS’N at 34. The ALJ also noted the
view of state agency reviewing psychologist J. Gange, who determined that as of 2007
Blevins could perform simple repetitive tasks in a competitive work setting, in contrast to
Dr. Zaloudek’s prior opinion.

       Blevins next asserts that substantial evidence does not support several findings the
ALJ made at step seven while calculating his residual functional capacity, specifically in
regard to the extent to which his mental impairments limited his functioning. Blevins notes,
for example, that he does not own a computer and attended martial arts classes only for one
day, contrary to the ALJ’s findings that he took martial arts classes for three years and
played computer games for eight hours each day. But these facts came from the report of
Dr. Choate, which the ALJ appropriately credited. Blevins’ argument is meritless.

        Finally, Blevins asserts that he was not informed of his options for obtaining
appointed counsel at his hearing before the ALJ, either by the ALJ at the hearing’s outset or
previously by the SSA through written notice. See 42 U.S.C. § 406(c); Skinner v. Astrue, 478
F.3d 836, 841 (7th Cir. 2007). But Blevins waived this argument because he not did raise it in
the district court. Skarbek v. Barnhart, 390 F.3d 500, 505 (7th Cir. 2004).

       Accordingly, we AFFIRM the judgment of the district court.